Citation Nr: 1140024	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  04-22 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1947 to November 1951.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied the current appellate claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case was previously before the Board in May 2008 and May 2011.  In May 2008, the Board, among other things, denied the Veteran's service connection claim for hypertension on the grounds that the disability was not incurred in or aggravated by the Veteran's period of active military service.  The Board also denied the Veteran's hypertension claim on a presumptive basis.  

The Veteran subsequently appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  By a December 2010 memorandum decision, the Court, in part, set aside the Board's May 2008 decision regarding the claim of service connection hypertension, and remanded the claim for additional evidentiary development. 

In May 2011, the Board remanded the case for additional evidentiary development as directed by the December 2010 Court memorandum decision, to include requesting treatment records from the Veteran, obtaining a copy of his service treatment records through official sources, and according him a VA medical examination to address the etiology of his hypertension.  The Board notes that additional records were requested from the Veteran via a July 2011 letter; that service treatment records have been associated with the Veteran's VA claims folder; and that a VA medical examination was accorded to the Veteran in June 2011 (with a July 2011 addendum) which the Board finds is adequate for resolution of this case.  All other development directed by the Board's remand appears to have been completed.  Therefore, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that the May 2011 remand also addressed the Veteran's claim of entitlement to service connection for tinnitus.  However, service connection was established for this disability by a December 2010 rating decision, and nothing indicates the Veteran has disagreed with either the initial rating assigned or effective date thereof.  In view of the foregoing, this issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The competent medical evidence does not reflect that the Veteran's hypertension was present either during service, to a compensable degree within the first post-service year or that it is otherwise related to service.


CONCLUSION OF LAW

Service connection is not warranted for hypertension.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in May 2003, which is clearly prior to the August 2003 rating decision that is the subject of this appeal.  He was also sent additional notification via a letter dated in March 2006, followed by readjudication of the appeal by an August 2011 Supplemental Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the March 2006 letter included information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

In view of the foregoing, the Board finds that the Veteran was notified of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, the duty to notify has been met.  

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  While the Veteran reported that he always used the Birmingham VAMC and that he had an examination in June 2011, the RO noted in the supplemental statement of the case that only VA Compensation and Pension examinations were completed at that facility with respect to hypertension.  The Veteran responded in September 2011 that he had no further evidence to submit.  He did not indicate that there are outstanding relevant records.  

As part of his June 2004 Substantive Appeal, he indicated that no hearing was desired in conjunction with this case.  Moreover, he was accorded a VA medical examination regarding this case in June 2011, and a July 2011 addendum to this examination included an opinion that addressed the etiology of his current hypertension.  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the June 2011 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Hypertension means persistently high arterial blood pressure, and by some authorities, the threshold for high blood pressure is a reading of 140/90.  See Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101. 

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.  Under the VA Schedule for Rating Disabilities a 10 percent rating is assigned for hypertension where diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more or for an individual with a history of diastolic pressure of 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, Diagnostic Code 7101. 


Analysis

In this case, and for the reasons detailed below, the Board finds that the Veteran's claim of service connection for hypertension must be denied as the preponderance of the evidence is unfavorable.

The Veteran essentially contends that he has hypertension and that service connection is warranted.  On his original claim form he indicated that he had hypertension during service.

The Board notes, however, that as indicted above, specific blood pressure readings are required to determine if one actually has hypertension.  As such, competent medical evidence is required to diagnose and determine the etiology of such a disability; i.e., it is not subject to lay observation pursuant to Jandreau, supra.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical diagnosis and an etiological opinion concerning the origin of hypertension.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

In this case, the competent medical evidence does not reflect that the Veteran's hypertension was present to a compensable degree either during service or within the first post-service year.  For example, his service treatment records contain no findings of hypertension.  His blood pressure was noted as being 122/70 (systolic/diastolic) on a November 1947 service examination; 130/70 on a July 1950 service examination; and 124/74 on his November 1951 expiration of enlistment examination.  Further, private medical records related to spinal surgery dated in 1992 have been obtained and they do not indicate any diagnosis of hypertension.  An October 2000 private cardiac evaluation report includes a diagnosis of "hypertensive cardiovascular disease." 

Inasmuch as the evidence does not show that the Veteran's hypertension was present either during service or to any degree within the first post-service year, he is not entitled to a grant of service connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against a service connection claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

There is otherwise no evidence indicating that hypertension is related to service.  While the Veteran reported in September 2011 that he felt his hypertension was related to knee and head injuries incurred in service, the Board notes that service connection for bilateral knee and head injuries has been denied.  

The Board also notes that the June 2011 VA examiner indicated as part of the original examination report that no opinion could be promulgated at that time because the VA claims folder was unavailable for review.  However, the examiner was able to review the claims folder as part of the July 2011 addendum, and specifically noted the in-service blood pressure readings to include the 124/74 reading recorded at the time of separation from service.  Based on the normal blood pressure reading on his separation physical, it was the examiner's opinion that the hypertension was not present during active military service.  It was also noted that June 2011 chest X-ray showed a normal cardiac silhouette with no evidence of left ventricular hypertrophy.  Moreover, the Veteran reported to the May 2003 VA examiner that he was diagnosed as having hypertension about ten to fifteen years earlier.  The examiner noted that the Veteran had no complications, was taking medication and the condition was well controlled.  

In short, the June 2011 VA examiner provided a competent medical opinion against the Veteran's claim supported by stated rationale which is consistent with the confirmed medical history documented in the VA claims folder.  The Board has already determined that this examination and opinion is supported by an adequate foundation, and is adequate for the resolution of this case.  Therefore, the competent medical evidence is unfavorable in this case.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that service connection is warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


